20 Ill. App. 3d 890 (1974)
314 N.E.2d 547
THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee,
v.
EDDIE FORD, Defendant-Appellant.
Nos. 58116-7 cons.
Illinois Appellate Court  First District (5th Division).
June 21, 1974.
*891 James J. Doherty, Public Defender, of Chicago (Donald S. Honschell and Ronald P. Alwin, Assistant Public Defenders, of counsel), for appellant.
Bernard Carey, State's Attorney, of Chicago (Patrick T. Driscoll, Jr., and Barry Rand Elden, Assistant State's Attorneys, of counsel), for the People.
Abstract of Decision.
Affirmed in part and remanded in part.